Title: To Thomas Jefferson from John Telles, 13 December 1790
From: Telles, John
To: Jefferson, Thomas


Philadelphia, 13 Dec. 1790. Having made application through Robert Morris for consulship at Portugal, offers himself as candidate. “I have been in this Country near 30 years in business; preserving always a fair Character.” Is married and has a family, met with heavy losses during war through depreciation, and by this was forced to go to Europe for five years where he formed respectable connections in Portugal. Since his return he has done considerable business with that country. “I had large Orders from that Government for supplys of wheat, which I have complyed with. My friends there also obtained a License from her Majesty for the Importation of a large Quantity of flour, and forwarded me Orders to execute the same, which I did; but the Prices falling there, the Contractors ungenerously rejected several Cargoes, and ordered my Bill on London for their Cost, to be Protested.” It is still necessary for him to go there. From his knowledge of the law and language of Portugal as well as his “long experience of the Trade and Interest of the United States and particularly their Intercourse with that Kingdom,” he thinks he could give satisfaction in the post and also, from his connections with the Portuguese court, he could “arrange and settle any Matters depending between the Respective Countrys (if any should exist) than A Stranger thoroughly unacquainted there.”—He will not trouble TJ with recommendations from Pennsylvania and neighboring states, but has relied upon his friend Robert Morris, who has known him since he arrived in America. He refers TJ also to his friend John Swanwick.
